

117 SRES 291 ATS: Congratulating the University of Oklahoma Sooners softball team on winning the 2021 National Collegiate Athletic Association Women’s College World Series.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 291IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Inhofe (for himself and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationJuly 20, 2021Committee discharged; considered and agreed toRESOLUTIONCongratulating the University of Oklahoma Sooners softball team on winning the 2021 National Collegiate Athletic Association Women’s College World Series.Whereas, on June 10, 2021, in Oklahoma City, Oklahoma, the University of Oklahoma Sooners softball team (referred to in this preamble as the Sooners) won the 2021 National Collegiate Athletic Association Women's College World Series;Whereas, after losing the first game in the championship series, the Sooners won 2 consecutive games to beat Florida State University;Whereas the Sooners, over the 46-year history of the University of Oklahoma softball program—(1)have won 5 Women's College World Series championships, including 3 championships in the past 5 years; and(2)have competed in 13 Women's College World Series;Whereas the 2021 national championship for the Sooners builds on the strong tradition of success for the University of Oklahoma athletics department, the teams of which have delivered 39 team national championships and 295 conference titles throughout the rich history of the department;Whereas the Sooners were the best team in the United States during the 2021 season, having never lost consecutive games all season and maintaining a perfect record in their home stadium to finish the season with 56 wins and 4 losses;Whereas, during the 2021 season, the Sooners set records for team batting average, team slugging percentage, on-base percentage, home runs, and runs scored on their way to a fifth national championship;Whereas Giselle G Juarez was named Most Outstanding Player of the Women's College World Series, throwing 218 pitches and 2 complete games to sweep the Florida State Seminoles in the final 2 games of the championship series;Whereas Jocelyn Alo was named the USA Softball Collegiate Player of the Year and the Jim Thorpe Oklahoma Athlete of the Year, hitting 34 home runs and maintaining a 0.475 batting average during the 2021 season;Whereas the Sooners players should be applauded for their outstanding contributions to the University of Oklahoma, to the achievement of winning a national championship, and to the sport of softball, including Rylie Boone, Kinsey Koeltzow, Grace Lyons, Shannon Saile, Taylon Snow, Paige Knight, Olivia Rains, Kinzie Hansen, Nicole Mendes, Mackenzie Donihoo, Macy McAdoo, Brooke Vestal, Nicole May, Jana Johns, Grace Green, Lynnsie Elam, Tiare Jennings, Jayda Coleman, Raylee Pogue, Zaida Puni, Giselle Juarez, Alanna Thiede, and Jocelyn Alo;Whereas the Sooners coaches should be applauded for their outstanding leadership of the University of Oklahoma softball program and their role in guiding and mentoring young women at the University of Oklahoma, including Patty Gasso, Jennifer Rocha, JT Gasso, Erin Arevalo, Kelsey Arnold, and Sydney Romero;Whereas head coach Patty Gasso has become a distinguished coach and leader in the softball community, which is evidenced by her—(1)leading the Sooners to each of the 5 national championships in the history of the University of Oklahoma softball program; and (2)racking up more than 1,300 wins in her coaching career at the University of Oklahoma;Whereas the second game in the championship series was viewed by more than 2,600,000 people, setting a new viewership record for the Women’s College World Series; andWhereas the Sooners bring pride to the State of Oklahoma and the entire softball community: Now, therefore, be it That the Senate—(1)commends the University of Oklahoma Sooners softball team on winning the 2021 National Collegiate Athletic Association Women’s College World Series;(2)recognizes the excellence and dedication of all coaches, support staff, and players whose contributions led to the victory in the 2021 Women’s College World Series;(3)celebrates alongside the students and faculty of the University of Oklahoma and Sooner fans around the United States; and(4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)Joseph Harroz, Jr., President of the University of Oklahoma;(B)Joseph Castiglione, Director of Athletics and Vice President for Intercollegiate Athletic Programs of the University of Oklahoma; and(C)Patty Gasso, head coach of the University of Oklahoma Sooners softball team.